Exhibit 10.9
INCENTIVE STOCK OPTION AGREEMENT
The Shaw Group Inc.
2008 Omnibus Incentive Plan
     This Incentive Stock Option Agreement (“Agreement”) dated as of Grant Date
(the date on which the option evidenced hereby was granted) is entered into
between The Shaw Group Inc. (the “Company”) and Award Recipient (the
“Optionee”), pursuant to the The Shaw Group Inc. 2008 Omnibus Incentive Plan
(the “Plan”).
     THE PARTIES HERETO AGREE AS FOLLOWS:
     1. Grant of Option. In consideration of the services performed and to be
performed by the Optionee, the Company hereby grants to the Optionee an option
(the “Option”) under the Plan to purchase a total of # Options of the Company’s
no par value common stock (the “Common Stock”), upon the following terms and
conditions:
          (a) The Option is granted under and pursuant to the Plan, a copy of
which is attached hereto as Exhibit A and incorporated herein by reference, and
the Option is subject to all of the provisions thereof. In case of conflict
between one or more provisions of this Agreement and one ore more provisions of
the Plan, the provision(s) of the Plan shall govern. Capitalized terms used
herein without definition shall have the same meanings given such terms in the
Plan. The Optionee represents and warrants that he or she has read the Plan and
is fully familiar with all the terms and conditions of the Plan and agrees to be
bound thereby.
          (b) The Option is an incentive stock option or ISO (as defined in the
Plan) that is intended to be governed by Section 422 of the Internal Revenue
Code, as amended (the “Code”).
          (c) The Exercise Price of the Option is $price per share (the fair
market value per share on the date of grant of the Option).
     2. Exercise of Option.
          (a) Subject to earlier expiration of the Option as set forth below and
in the Plan, the Option shall be exercisable for more than a percentage of the
aggregate number of shares subject to the Option in accordance with the
following schedule:

              Percentage of Shares that may be Vesting Dates   Purchased
1st Vesting Date
    25 %
2nd Vesting Date
    50 %
3rd Vesting Date
    75 %
4th Vesting Date
    100 %

          (b) Notwithstanding any other provision of this Agreement or the Plan,
the Option shall not be exercised prior to the date on which the shareholders of
the Company approve the adoption of the Plan. The Option may not be exercised
unless, at the date of exercise (i) a registration statement under the
Securities Act of 1933, as amended, relating to the Shares covered by the Option
shall be in effect, or (ii) an exemption from registration is applicable to the
shares in the opinion of counsel for the Company.

 



--------------------------------------------------------------------------------



 



     3. Termination of Option. Except as otherwise provided herein, the Option
shall terminate:
          (a) upon the expiration of ten (10) years from the date of this
Agreement, or if sooner,
          (b) three (3) months after termination of employment of the Optionee,
unless employment is terminated (i) as a result of death, disability or
retirement, in which case the right of the Optionee or his or her representative
to purchase shares of Common Stock hereunder shall expire as of the first
anniversary following such termination, or (ii) for “Cause” (as defined in the
Plan) in which case the Option shall immediately terminate and no longer be
exercisable.
In no case shall the Option continue to vest during the limited period of
exercisability following the Optionee’s termination of employment provided for
in (b)(i) above. During such period, the Option may only be exercised with
respect to the number of shares for which it was exercisable at the time of such
termination of employment.
     4. Acceleration in the Event of Death of Optionee. Notwithstanding anything
to the contrary in this Agreement or in the Plan, and pursuant to the express
authority granted to the Committee under the Plan, the Committee and the
Optionee hereby agree that the vesting period for any unexpired Option under
this Agreement shall immediately accelerate upon Optionee’s death, and in the
event of death, any such Option shall be immediately exercisable in full by
Optionee’s appropriate representative(s).
     5. Rights Prior to Exercise of Option. The Optionee shall have no rights as
a stockholder with respect to the shares of Common Stock subject to the Option
until the exercise of his or her rights hereunder and the issuance and delivery
to Optionee of a certificate or certificates evidencing such shares.
     6. Miscellaneous.
          (a) No Representations or Warranties. Neither the Company nor the
Committee nor any of their representatives or agents has made any
representations or warranties to the Optionee with respect to the income tax or
other consequences of the transactions contemplated by this Agreement, and the
Optionee is in no manner relying on the Company, the Committee or any of their
representatives or agents for an assessment of such tax or other consequences.
          (b) Employment. Nothing in this Agreement nor in the Plan nor in the
granting of the Option shall confer on the Optionee any right to or guarantee of
continued employment with the Company or any of its Affiliates or in any way
limit the right of the Company or any of its Affiliates to terminate the
employment of the Optionee at any time.
          (c) Investment. The Optionee hereby agrees and represents that the
Option and any purchase of the shares of Common Stock under the Option is for
the Optionee’s own account for investment purposes only and not with a view of
resale or distribution unless such shares acquired pursuant to the Option are
registered under the Securities Act of 1933, as amended.
          (d) Stock Issuance. The exercise by the Optionee of the Option granted
herein will not become final nor will shares of Common Stock be issued pursuant
thereto unless such exercise fully complies with the requirements of the Plan
and all applicable federal, state and local laws.

-2-



--------------------------------------------------------------------------------



 



          (e) Necessary Acts. The Optionee and the Company hereby agree to
perform any further acts and to execute and deliver any documents, which may be
reasonably necessary to carry out the provisions of this Agreement.
          (f) No Transfer. The Option may not be assigned, encumbered or
transferred, except by will or the laws of descent and distribution in the event
of death of the Optionee or pursuant to a qualified domestic relations order
pursuant to the Code or the Employee Retirement Security Act of 1974, as
amended.
          (g) Severability. The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
enforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.
          (h) Waiver. The waiver by the Company of a breach of any provision of
this Agreement by the Optionee shall not operate or be construed as a waiver of
any subsequent breach by the Optionee.
          (i) Binding Effect; Applicable Law. This Agreement shall bind and
inure to the benefit of the Company and its successors and assigns, and the
Optionee and any heir, legatee, legal representative or assignee as specified in
Section 6(f) above of the Optionee. This Agreement shall be interpreted under
and governed by and constructed in accordance with the laws of the State of
Louisiana.
          (j) Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the date first above written.

            COMPANY:

THE SHAW GROUP INC.
        /s/ Clifton S. Rankin         By: Clifton S. Rankin        Title:  
Secretary and General Counsel        OPTIONEE:
            Grant Recipient        

-3-